It seems to Judge SMITH, Judge MEHAFFY and me that this is a case which calls for the application of the old and often quoted maxim that hard cases make shipwreck of the symmetry of the law.
Article 16, 1, of our Constitution provides that neither the State nor any city, county, town or other municipality shall ever loan its credit for any purpose whatever. In the construction of this provision, the court has held that it prohibits the making of loans for private purposes by the State, either directly or by delegation of power. Hayes v. McDaniel, 130 Ark. 52, 196 S.W. 934; and Bush v. Martineau, 174 Ark. 214, 295 S.W. 9.
In the case first cited, the money was borrowed and the bonds issued to cover deficiencies in the General Revenue Fund, and a tax was authorized to be levied to create a sinking fund for the payment of the principal and interest of said loan. The primary object of all taxation is for the support of the government, and there would seem to be no room for doubt that a loan for supplying a deficiency in the taxes collected for the support of the State government was for a public purpose. The loan proposed to be secured and the bonds issued in the case last cited were for the payment of certain obligations incurred by road improvement districts and other governmental agencies created for the purpose of constructing improved roads, and for constructing new improved roads by the State itself. This was for a public purpose. Highways are constructed and maintained for public use by the State itself or by governmental agencies created by law for that purpose. The making and maintaining of public highways has always been held to be governmental, and it has been recognized as one of the *Page 447 
most important duties of the State to provide and repair them. Therefore, public highways are for public uses, and there is no reason why the power of taxation by the State may not be exercised in their behalf.
It is elemental that taxes can only be levied for a public purpose. Indeed, there is no principle of constitutional law better settled than that taxes can not be levied for a private purpose. This brings us to a consideration of whether the present act is the loan of the credit of the State for a private purpose. Both the original act and the amendment thereto pledge the full faith and credit of the State for the payment of the bonds proposed to be issued. This shows that the State is lending, its credit to whatever purpose for which the bonds are issued.
"If the State can not loan its credit, it can not borrow money on its own bonds, and then loan the money. It can not do indirectly what it can not do directly." During v. Peterson, 75 Minn. 118, 77 N.W. 568.
It is true that the Governor, State Auditor, and Chairman of the Highway Commission are created as a board to carry out the provisions of the act. This does not make any difference. "The right to tax depends upon the ultimate use, purpose, and object for which the fund is raised, and not on the nature or character of the person or corporation whose intermediate agency is to be used in applying it. A tax for a private purpose is unconstitutional, though it pass through the hands of public officers; and the people may be taxed for a public work, although it may be under the direction of an individual or private corporation." Sharpless v. Mayor of Philadelphia,21 Pa. 147; and Coates v. Campbell,37 Minn. 498, 35 N.W. 366.
It is true that there is no hard and fast rule by which to determine which purposes are public and which private. People v. Salem, 20 Mich. 452. Judge Campbell in a concurring opinion at page 495 said: "It can not be claimed that there is no limit to the power of taxation, which can *Page 448 
prevent the imposition of taxes for all purposes which the Legislature may choose. There are purposes the illegality of which would be so manifest that, although not mentioned in any Constitution, no one could hesitate to say the burden was not validly imposed to further them. The purposes for which taxes are imposed must be public purposes, and however close things may be to the dividing line, yet whenever any subject lies clearly on one side or the other, the courts must sustain or reject the tax accordingly, whether the purpose be laudable or not."
This means that the power of taxation can not be resorted to in aid of any class in business, although it might promote general prosperity. The reason is that taxation is only lawful to enable the State to fulfill its public duties, and to tax the pay the expenses of public business.
By section 5 of the original act, the board created by the act was empowered to make loans from the fund provided for the purpose of purchasing capital stock in corporations organized for the purpose of financing farmers and stock-raisers for agricultural purposes. The section provides that the loans shall be evidenced by the note of the individuals, secured by an assignment of the stock so purchased, etc. The section further provides that preferences shall be given borrowers subscribing stock in finance corporations already organized rather than in corporations hereafter organized. The aggregate loans to counties are fixed not to exceed $50,000, and to individuals not to exceed $2,000. In the amended act it is provided that the loan to any one individual shall not exceed $5,000. Thus, it will be seen that the act by its terms does not propose to be a measure of poor relief, but only to lend to the needy to keep them from becoming objects of charity.
Once the agencies of taxation are operated to anticipate further want, no one can foretell what the ultimate result will be. It is the character of the use, and *Page 449 
not the number of persons affected, that makes a public or a private purpose. Otherwise, by insensible degrees, sanctioned by judicial approval, subsequent Legislatures, swayed by the misfortunes of the people of the State, might be carried step by step into the exercise of illegal powers of taxation without perceiving the progression.
The cardinal rule for the interpretation of statutes is the ascertainment of the meaning of the language used in the statute, and not what the lawmakers themselves meant. State v. Trulock, 109 Ark. 556, 160 S.W. 516.
As we have already seen, taxation is the means of raising revenue for public purposes. Section 3 of the amended act expressly provides that the Credit Board is empowered to make loans to individuals for the purpose of purchasing capital stock in corporations proposed to be organized in the various counties to finance farmers and stock-raisers. The section further provides that preferences shall be given to borrowers subscribing stock in corporations already organized, and that no loan shall be made to any individual to, exceed the sum of $5,000. Section 5 provides for incorporation of these credit corporations under act 250 of the Acts of 1927, regulating the organization of business corporations. The language used shows that a loan of money is contemplated from funds ultimately to be collected by taxation.
If, as we have already seen, the term "public purpose" has no relation to the urgency of the public need, but is merely a term of classification to denote the objects for which the State is under the duty to provide, we have an act to loan the public money, not to persons who are classified in law as poor persons for whom it is the duty of the State to provide, but to persons who may need as much as $5,000 to carry on their farming operations for a single year. If this be a public purpose and their farming operations end disastrously and the loan becomes too burdensome, then a subsequent Legislature might provide for the release of the borrowers from any further obligations on bonds issued under the provisions *Page 450 
of the act, just as was done when the bonds issued by the various road improvement districts became too burdensome to bear. The Legislature alone may declare the public policy of the State with reference to taxation, and the courts have nothing to do with the wisdom and expediency of its acts, when done within constitutional limitations. It is the duty of the courts, however, to act when the Legislature attempts to levy taxes for uses that are usually classified in law as private purposes.
Owing to the public importance of the question, we have deemed it proper to express our dissent in writing, and to express the view that the Legislature might make an appropriation of the public money for those who may now be properly classed as poor persons, but not to loan its credit to individuals to prevent them from becoming a charge on the public.
The views we have expressed render it unnecessary to consider the remaining questions raised by the appeal.